Case 2:19-cv-07818-CBM-RAO Document 52-9 Filed 12/29/20 Page 1 of 3 Page ID #:943



    1   Katherine M. Dugdale, Bar No. 168014
        KDugdale@perkinscoie.com
    2   PERKINS COIE LLP
        1888 Century Park E., Suite 1700
    3   Los Angeles, CA 90067-1721
        Telephone: 310.788.9900
    4   Facsimile: 310.788.3399
    5   William C. Rava (appearing pro hac vice)
        Christian W. Marcelo (appearing pro hac vice)
    6   WRava@perkinscoie.com
        CMarcelo@perkinscoie.com
    7   PERKINS COIE LLP
        1201 Third Avenue, Suite 4900
    8   Seattle, WA 98101
        Telephone: 206.359.8000
    9   Facsimile: 206.359.9000
  10    Attorneys for Plaintiff
        Nintendo of America Inc.
  11
                              UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13
  14
        NINTENDO OF AMERICA INC., a              Case No. 2:19-CV-07818-CBM-RAO
  15    Washington corporation
                                                     [PROPOSED] JUDGMENT
  16                       Plaintiff,                GRANTING PLAINTIFF’S
                                                     MOTION SUMMARY JUDGMENT
  17             v.                                  AGAINST DEFENDANT
                                                     MATTHEW STORMAN
  18    MATTHEW STORMAN, an
        individual, JOHN DOES 1-10,                  Date:     January 26, 2021
  19    individuals and/or corporations,             Time:     10:00 a.m.
                                                     Ctrm:     #8B
  20                       Defendant.
                                                     The Honorable Consuelo B. Marshall
  21
  22
  23
  24
  25
  26
  27
  28
                                               -1-
        150267664.1
Case 2:19-cv-07818-CBM-RAO Document 52-9 Filed 12/29/20 Page 2 of 3 Page ID #:944



    1            This action came for hearing before the Court on January 26, 2021, the
    2   Honorable Consuelo B. Marshall, United States District Judge presiding, on the
    3   motion of Plaintiff Nintendo of America Inc.(“Nintendo”) for summary judgment
    4   against Defendant Matthew Storman (“Defendant”).
    5            The evidence presented having been fully considered, the issues having been
    6   duly heard, good cause having been shown and a decision having been duly
    7   rendered,
    8   IT IS ORDERED AND ADJUDGED that,
    9            1.    Defendant’s actions in copying, distributing, displaying, and
  10    performing Nintendo’s copyrighted works have directly, contributorily, and
  11    vicariously infringed Nintendo’s registered copyrights listed in Exhibit A hereto
  12    (the “Nintendo Copyrights”) in violation of the Copyright Act, 17 U.S.C. § 101, et
  13    seq.
  14             2.    By his unauthorized use of Nintendo’s trademarks in commerce and in
  15    connection with pirated copies of Nintendo video games, Defendant has also
  16    infringed the registered trademarks owned by Nintendo and listed in Exhibit B
  17    hereto (the “Nintendo Trademarks”) in violation of the Lanham Act, 15 U.S.C. §§
  18    1114 & 1125(a).
  19             3.    Mr. Storman’s actions also constitute unlawful business practices in
  20    violation of California Business and Professions code § 17200, et seq.
  21             4.    Defendant’s infringing activities have been knowing, willful, and
  22    malicious.
  23             5.    For Defendant’s violations of the Copyright Act, under 17 U.S.C. §
  24    504(c), Nintendo is awarded $90,000 in statutory damages for each of the 49
  25    Nintendo Copyrights, for a total of $4,410,000.
  26             6.    For Defendant’s violations of the Lanham Act, under 15 U.S.C. §
  27    1117(c), Nintendo is awarded $400,000 for each of the 28 non-cumulative Nintendo
  28    Trademarks, for a total of $11,200,000.
                                                   -2-
        150267664.1
Case 2:19-cv-07818-CBM-RAO Document 52-9 Filed 12/29/20 Page 3 of 3 Page ID #:945



    1            7.   In total damages, judgment shall be entered for Nintendo and against
    2   Defendant in the amount of $15,610,000.
    3            8.   Pursuant to 15 U.S.C. § 1117(a) for trademark infringement and 17
    4   U.S.C. § 505 for copyright infringement, Nintendo shall be awarded attorneys’ fees
    5   and costs in an amount to be determined upon submission by Nintendo within
    6   twenty-one (21) days from the date of this Order.
    7
    8   IT IS SO ORDERED.
    9
  10    DATED: _________________

  11
  12
                                         _____________________________________
  13                                     HONORABLE CONSUELO B. MARSHALL
  14                                     United States District Judge

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -3-
        150267664.1
